Citation Nr: 1039518	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-32 129	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to disability ratings greater than 10 percent for 
degenerative changes of the left knee and 30 percent for 
instability of the left knee due to total left knee arthroplasty.

2.  Entitlement to a disability rating greater than 10 percent 
for residuals, right carponavicular fracture surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to January 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  


FINDING OF FACT

In a signed statement received at the Board in September 2010 the 
Veteran indicated that he wished to withdraw his appeal.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement received at the Board in September 2010, 
the Veteran indicated that he wished to withdraw his appeal.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2010).  The Veteran has properly withdrawn his 
appeal, and, hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this case and it is dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


